Citation Nr: 1620905	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the thoracolumbar spine. 
 
 2.  Entitlement to an increased evaluation for radiculopathy of the right lower extremity, evaluated as 10 percent disabling prior to December 11, 2014, and as 20 percent disabling since December 11, 2014.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active service from January 1992 to October 1994. 

These matters come before the Board of Veterans Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the rating assigned for the Veteran's low back disability from 40 percent to 20 percent, effective from January 2009; and a June 2009 rating decision that reduced the evaluation for radiculopathy of the right lower extremity from 10 percent to noncompensable; effective from September 1, 2009.

The claims file was subsequently transferred to the RO in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These matters were previously before the Board in February 2014, at which time the Board decided that the December 2008 rating decision which reduced the 40 percent rating for degenerative disc disease of the thoracolumbar spine and the June 2009 rating decision which reduced the 10 percent rating assigned for radiculopathy of the right lower extremity were improper under applicable VA regulations.  As such, the Board determined that entitlement to restoration of the 40 percent evaluation assigned for degenerative disc disease of the thoracolumbar spine as well as restoration of the 10 percent evaluation assigned for radiculopathy of the right lower extremity was warranted.  However, the Board remanded the issues of entitlement to higher evaluations for degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity to the Appeals Management Center (AMC) in order to provide the Veteran with VA examinations to determine the current level of severity of these disabilities, as the Veteran alleged that her symptomatology had worsened.  After the requested development was completed, the AMC was instructed to readjudicate these claims and issue a supplemental statement of the case in the event that any benefit sought on appeal remained denied.  

Pursuant to the Board's February 2014 decision, the AMC issued a rating decision in March 2014 which granted restoration of an evaluation of 40 percent for degenerative disc disease of the thoracolumbar spine, as well as restoration of an evaluation of 10 percent for radiculopathy of the right lower extremity.  

Next, pursuant to the Board's February 2014 Remand instructions, the AMC provided the Veteran with a VA thoracolumbar spine examination to determine the symptomatology associated with his service-connected degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity.  Thereafter, the AMC issued a supplemental statement of the case in February 2015 which continued the 40 percent evaluation for degenerative disc disease of the thoracolumbar spine as well as the 10 percent evaluation for radiculopathy of the right lower extremity.  As an aside, the Board notes that while the hard copy of the supplemental statement of the case associated with the Veteran's physical claims file was dated January 26, 2015, the electronic copy uploaded to the Veterans Benefits Management System (VBMS) was dated February 12, 2015.  This was the last supplemental statement of the case issued with respect to these issues.  

However, in a Supplemental Claim for Compensation received on December 11, 2014, the Veteran claimed entitlement to service connection for headaches, a right knee disability, hearing loss, tinnitus, and irritable bowel syndrome.  Subsequently, in April 2015, the Veteran submitted correspondence indicating that she suffered from shooting pain down her bilateral lower extremities, which was interpreted as a claim of entitlement to service connection for radiculopathy of the left lower extremity.  


These additional service connection claims underwent development, and in June 2015 the Veteran was provided with several VA examinations, to include another comprehensive VA thoracolumbar spine examination which provided detailed findings with respect to the symptoms associated with the Veteran's service-connected degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity, as well as for the radiculopathy of the left lower extremity for which she sought service connection.  

Later in June 2015, the Board temporarily transferred the active appellate case to the RO in Muskogee, Oklahoma, so that the RO could process the new service connection claims submitted by the Veteran.  Significantly, the June 2015 memorandum transferring the case explicitly instructed the RO not to adjudicate any issue currently on appeal before the Board.  

Nonetheless, in a July 2015 rating decision, based on the results of the June 2015 VA thoracolumbar spine examination, the RO granted entitlement to service connection for radiculopathy, left lower extremity, with an evaluation of 40 percent effective December 11, 2014, and also increased the Veteran's evaluation for service-connected right lower extremity radiculopathy (which was on appeal before the Board) to 20 percent effective December 11, 2014, the date the Veteran filed her Supplemental Claim for Compensation.  

There have been a multitude of missteps in the development requested by the Board's February 2014 Remand with respect to these claims.  Most significantly, however, the Board emphasizes that the June 2015 VA thoracolumbar spine examination was conducted subsequent to the February 2015 supplemental statement of the case, which was the most recent supplemental statement of the case addressing the issues on appeal.  As such, the AMC did not consider the results of the June 2015 VA thoracolumbar examination, nor did the Veteran submit a waiver of AOJ consideration of this new evidence.  Given that the June 2015 VA examination was obtained subsequent to the February 2015 supplemental statement of the case, is relevant to the claims on appeal, and is not duplicative of evidence already of record, the Board finds that remand is required in order for the AMC to readjudicate the Veteran's claims of entitlement to increased ratings for degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to increased evaluations for degenerative disc disease of the thoracolumbar spine and radiculopathy of the right lower extremity.  If any benefit sought on appeal remains denied, then issue a supplemental statement of the case that considers all evidence developed or received since February 2015 (including the June 2015 VA thoracolumbar spine examination report) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




